Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 5, 7-13, 15-20, 22 are pending for examination.
Claims 4, 6, 14, 21 are cancelled.
Previous 112 rejection is overcome by the amendment, however a new ground of rejection in view of the amendment is provided below.

The New Grounds of Rejection
Applicant’s amendment and argument with respect to claims 1-3, 5, 7-13, 15-20 filed on 8/25/2022 have been fully considered but they are deemed to be moot in views of the new grounds of rejection.
Applicant argues the cited limitation “transmitting the first request from the data exchange system to the plurality of publishers, wherein transmitting the first request comprises transmitting the first request for data without any information about the origin of the first request” and “transmitting the first reply to the first request from the data exchange system to the first consumer, transmitting the first reply to the first request comprises transmitting the first reply without any information about the origin of the first reply” are not taught or suggested by the cited reference. 
In response to applicant’s argument, Taylor disclose a data exchange system (server 309) exchanges data between the first consumer (user 205) and the publishers (site 310, 330) (figures 2 and 3).  And Qin suggests data exchanged in the system could be anonymous where the personal information, retrieval location (origin) and the like are filtered out to improve information security (page 4 [0048]).  The examiner relies on the teaching of Qin to achieve the cited limitation of “transmitting the first request from the data exchange system to the plurality of publishers, wherein transmitting the first request comprises transmitting the first request for data without any information about the origin of the first request” and “transmitting the first reply to the first request from the data exchange system to the first consumer, transmitting the first reply to the first request comprises transmitting the first reply without any information about the origin of the first reply”, since the origin of data exchanged in Taylor can be filtered as suggested by Qin to keep the origin of the data anonymous to enhance data security. 

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5, 7-13, 15-20 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Referring to claims 1 and 13, the claims recite the amended limitation "wherein the first consumer sends the first request for data without any information about the origin of the first request for data or the data exchange system removes the information about the origin of the first request for data, and thereafter transmits the first request for data without any information the origin of the first request", and “transmitting the first reply to the first request from the data exchange system to the first consumer” which renders the claim vague and indefinite.  The claim limitation recites a situation that “the first consumer sends the first request for data without any information about the origin of the first request for data”, where in the situation the origin information is not received.  Since the origin information is not received, it is impossible for the invention to perform the step of “transmitting the first reply to the first request from the data exchange system to the first consumer”, because no origin information for the first request is ever received at the data exchange system or any of the publishers for the reply to be transmitted to. The examiner assumes the data exchange system somehow keep the record of the origin information prior to transmitting the request to the publisher so when the reply to the request is received, the data exchange system is able to transmit the reply back the first consumer with the kept origin information of the first request.  However, no technique were recited in the claims to perform such transmission.  The examiner suggest to amend the claims to further clarify how the exchange system is able to perform the transmission back to the first consumer since the origin information were removed.  
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-13, 15-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, US Patent Application Publication Number 2017/0126754, hereinafter Taylor, in view of Qin et al., US Patent Application Publication Number 2020/0394535, hereinafter Qin.
Referring to claim 1, Taylor discloses a method for a remote procedure call (RPC) (page 9 [0104], RPC) between entities in a service bus communication system (figures 2 and 3), the service bus communication system comprising a first consumer (user 205), a data exchange system (server 309) and a plurality of publishers (sites 310, 330), the method comprising: 
receiving a first request for data from the first consumer at the data exchange system, the first request comprising a first sub-request for data (page 5 [0053], client request is an aggregate request including subrequests that is received at the server 309); 
transmitting the first request from the data exchange system to the plurality of publishers (figure 3, page 5 [0053], requests 303 and 305 are transmitted to sites 310 and 330); 
receiving, by the data exchange system, a first reply to the first request for data from a first publisher of the plurality of publishers, the first reply to the first request comprising a reply to the first sub- request (page 5 [0053], the results from the request are aggregated by the server); and
transmitting the first reply to the first request from the data exchange system to the first consumer (page 5 [0053], the results from the request are aggregated by the server, and respond to the request).
Taylor does not explicitly disclose herein the first consumer sends the first request for data without any information about the origin of the first request for data or the data exchange system removes the information about the origin of the first request for data, and thereafter transmits the first request for data without any information the origin of the first request; and herein the first publisher sends the first reply to the first request without any information about the origin of the first reply to the first request or the data exchange system removes the information about the origin of the first reply to the first request and thereafter transmits the first reply to the first request without any information about the origin of the first reply.
Qin disclose retrieval data in the data communication system are anonymous data that the personal information, retrieval location (origin) and the like are filtered out to improve information security (page 4 [0068]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the idea to filtering out the origin information of the communicated data of Qin into Taylor so the exchanged data of Taylor can be anonymous to enhance information security.
A person with ordinary skill in the art would have been motivated to make the modification to Taylor to enhance information security as suggested by Qin (page 4 [0068]).  
Referring to claims 2, 3, and 5, Taylor discloses the invention as described in claims 1 and 13.  Taylor does not explicitly disclose transmitting requests and receiving replies without any information about the communication origins by removing the information.
Qin disclose retrieval data in the data communication system are anonymous data that the personal information, retrieval location (origin) and the like are filtered out to improve information security (page 4 [0068]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to incorporate the idea to filtering out the origin information of the communicated data of Qin into Taylor so the exchanged data of Taylor can be anonymous to enhance information security.
A person with ordinary skill in the art would have been motivated to make the modification to Taylor to enhance information security as suggested by Qin (page 4 [0068]).  
Referring to claim 7, Taylor in view of Qin discloses the method according to claim 1, wherein the data exchange system is provided by a distributed communication middleware (server 309) within the service bus communication system, the data exchange system comprising a data space provided by the distributed communication middleware (Taylor, figures 2 and 3, page 5 [0053]).
Referring to claim 8, Taylor in view of Qin discloses the method according to claim 1, wherein the first request comprises a plurality of first sub-requests and wherein the first reply to the first request comprises replies to the respective first sub-requests (Taylor, page 5 [0053], the results from the local requests are aggregated by the server that received the site request, which then responds to the site request).
Referring to claim 9, Taylor in view of Qin discloses the method according to claim 1, wherein the first request comprises a plurality of first sub-requests (subrequests 303 and 305) and wherein the first reply to the first request comprises a reply to a first set of the plurality of first sub-requests (result that responds to request 303), the method further comprising: receiving, by the data exchange system, a second reply to the first request for data from a second publisher (site 330) of the plurality of publishers (result that responds to request 303), the second reply comprising a reply to a second set of the plurality of first sub-requests (result that responds to request 303); and transmitting from the data exchange system the second reply to the first consumer (Taylor, page 5 [0053], the results from the local requests are aggregated by the server that received the site request, which then responds to the site request).
Referring to claim 10, Taylor in view of Qin discloses the method according to claim 1, wherein the service bus communication system comprises a second consumer (figure 2, user 205s), the method further comprising: receiving a second request for data from the second consumer at the data exchange system, the second request comprising a second sub-request for data; transmitting the second request from the data exchange system to the plurality of publishers; receiving, by the data exchange system, a first reply to the second request for data from the first publisher, the first reply to the second request comprising a reply to the second sub-request; and transmitting from the data exchange system the first reply to the second request to the second consumer (page 3 [0023], users can access the system for requested data).
Referring to claim 11, Taylor in view of Qin discloses the method according to claim 10, wherein the second request comprises a plurality of second sub-requests and wherein the first reply to the second request comprises replies to the respective second sub-requests (page 5 [0053]).
Referring to claim 12, Taylor in view of Qin discloses the method according to claim 10, wherein the second request comprises a plurality of second sub-requests and wherein the first reply to the second request comprises a reply to a first set of the plurality of second sub-requests, the method further comprising: receiving, by the data exchange system, a second reply to the second request for data from a second publisher of the plurality of publishers, the second reply to the second request for data comprising a reply to a second set of the plurality of second sub-requests; and transmitting from the data exchange system the second reply to the second consumer (page 5 [0053]).
Referring to claims 13 and 22, the claims encompass the same scope of the invention as that of the claim 1.   Therefore, claims 13 and 22 are rejected on the same ground as the claim 1.
Referring to claim 15, Tylor in view of Qin disclose the service bus communication system according to claim 13, wherein the data exchange system is provided by a distributed communication middleware (sever 309) within the service bus communication system, the data exchange system comprising a data space provided by the distributed communication middleware (Taylor, figures 2 and 3, page 5 [0053]).
Referring to claim 16, Tylor in view of Qin disclose the service bus communication system according to claim 13, wherein the first request comprises a plurality of first sub-requests and wherein the first reply comprises replies to the respective first sub-requests (Taylor, page 5 [0053], the results from the local requests are aggregated by the server that received the site request, which then responds to the site request).
Referring to claim 17, Tylor in view of Qin disclose the service bus communication system according to claim 13, wherein the first request comprises a plurality of first sub-requests and wherein the first reply to the first request comprises a reply to a first set of the plurality of first sub-requests; and wherein the data exchange system is configured to receive a second reply to the first request for data from a second publisher of the plurality of publishers and to transmit the second reply to the first request to the first consumer, the second reply to the first request comprising a reply to a second set of the plurality of first sub-requests (Taylor, page 5 [0053], the results from the local requests are aggregated by the server that received the site request, which then responds to the site request; also see rejection of claim 9).
Referring to claim 18, Tylor in view of Qin disclose the service bus communication system according to claim 13, wherein the service bus communication system comprises a second consumer; wherein the second consumer is configured to send a second request for data to the data exchange system, the second request comprising a second sub-request for data; wherein the data exchange system is configured to transmit the second request to the plurality of publishers, to receive a first reply to the second request for data from the first publisher, and transmit the first reply to the second request to the second consumer; and wherein the first reply the second request comprises a reply to the second sub-request (Taylor, page 3 [0023], users can access the system for requested data).
Referring to claim 19, Tylor in view of Qin disclose the service bus communication system according to claim 18, wherein the second request comprises a plurality of second sub-requests and wherein the first reply to the second request comprises replies to the respective second sub-requests (Taylor, page 5 [0053]).
Referring to claim 20, Tylor in view of Qin disclose the service bus communication system according to claim 18, wherein the second request comprises a plurality of second sub-requests; wherein the first reply to the second request comprises a reply to a first set of the plurality of second sub-requests; wherein the data exchange system is configured to receive a second reply to the second request for data from a second publisher of the plurality of publishers and to transmit the second reply  to the second request to the second consumer; and wherein the second reply to the second request for data comprises a reply to a second set of the plurality of second sub-requests (Taylor, page 5 [0053]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
September 11, 2022

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447